            Case 2:19-cv-00963-CB Document 20 Filed 12/03/19 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DOUGLAS SAM,
                                                    CIVIL ACTION NO. 2:19-cv-963
                Plaintiff,
        v.                                          Hon. Judge Cathy Bissoon

 BOROUGH OF MOUNT PLEASANT,

                Defendant.


                   BRIEF IN SUPPORT OF MOTION TO DISMISS
                AMENDED COMPLAINT PURSUANT TO F.R.C.P. 12(b)(6)

       AND NOW, comes Defendant, Borough of Mount Pleasant, by and through its attorneys

SCOTT G. DUNLOP, ESQUIRE, ALLISON N. GENARD, ESQUIRE, and MARSHALL

DENNEHEY WARNER COLEMAN & GOGGIN, and respectfully submits the following Brief

in Support of Motion to Dismiss Amended Complaint and in support thereof avers the following:

       I.       STATEMENT OF THE CASE

       Plaintiff alleges that he was hired and appointed to the position of Chief of Police of the

Mount Pleasant Borough Police Department on March 2, 2015. Cmplt., ¶ 18. Plaintiff alleges that

at some point in 2016, he was asked to investigate issues related to a possible Councilperson’s

depositing of duplicate paychecks and subsequently chastised for referring the investigation to the

Pennsylvania State Police. Cmplt., ¶¶ 24 – 27. Plaintiff also alleges that during his employment

with the Defendant there were four other events he believes to be instances of waste or wrongdoing

that he reported to a Borough representative. Cmplt., ¶¶ 29 – 30. Plaintiff fails to provide any dates

for these alleged events.

       Additionally, Plaintiff alleges that on August 31, 2018, while acting as a Borough police

officer, he performed a traffic stop on an individual whom he eventually charged with driving
          Case 2:19-cv-00963-CB Document 20 Filed 12/03/19 Page 2 of 15




under the influence. Cmplt., ¶¶ 31 – 35. Plaintiff alleges that two Mount Pleasant Officials called

him asking if he was doing the right thing during his arrest. Cmplt., ¶ 32 – 33. However, the

affidavit of probable cause submitted and sworn to by Plaintiff expressly states that the officials

did not make any attempt to change the outcome of the investigation. See Affidavit of Probable

Cause, attached as Exhibit “A”.

       Plaintiff alleges that on September 17, 2018, Borough Council amended his job description.

Cmplt., ¶ 37. Plaintiff alleges while court proceedings were ongoing with the individual arrested

for DUI, Mount Pleasant Borough officials were asking him to not attend hearings related to the

arrestee’s PennDOT licensing. Cmplt., ¶ 42. However, Plaintiff does not allege there was any

attempt to prevent him from appearing at the preliminary hearings. Cmplt., ¶¶ 38 – 40.

       Plaintiff alleges that on December 5, 2018, he was offered an employment contract for his

position of Chief of Police. Cmplt., ¶ 41. He alleges that he and the Defendant Borough engaged

in negotiations through January 17, 2019. Cmplt., ¶ 46. On February 4, 2019, Borough Council

voted to terminate Plaintiff from the position of Chief of police. Cmplt., ¶ 47. Plaintiff alleges that

after his termination, one Councilwoman stated she voted to terminate him as a result of a long

string of things. Cmplt., ¶ 48.

       Plaintiff filed his Complaint on August 5, 2019. (ECF 1). The Defendant filed a Motion to

Dismiss and Brief in Support thereof on October 21, 2019. (ECF 12, 13). Plaintiff filed an

Amended Complaint on November 15, 2019. (ECF 17).

       Plaintiff raises legal theories identified in five counts related to his termination: Fourteenth

Amendment Due Process violation (Count One); Fourteenth Amendment Deprivation of Liberty

Interest in Reputation (Count Two); violation of Pennsylvania’s Whistleblower Law (Count

Three); violation of the Pennsylvania Wage Payment and Collection Law (Count Four); and



                                                  2
          Case 2:19-cv-00963-CB Document 20 Filed 12/03/19 Page 3 of 15




violation of the Pennsylvania Borough Code (Count Five). Plaintiff’s Amended Complaint does

not cure the defects that existed in his original Complaint. For the reasons set forth below,

Plaintiff’s Amended Complaint fails to state a cause of action that can survive a motion to dismiss

as a matter of law and the Amended Complaint should be dismissed.

       II.     STANDARD OF REVIEW

       A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) challenges the

legal sufficiency of the Complaint. Kost v. Dozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). While

all well-pleaded facts, as distinguished from conclusory allegations, should be taken as true, "a

Court need not credit a complaint's bald assertions or ‘legal conclusions’ when deciding a Motion

to Dismiss." Morse v. Lower Merion School Dist., 132 F.3d 902, 906 (3d Cir. 1997). The Court is

"not required to accept legal conclusions either alleged or inferred from the pleaded facts." Kost,

1 F.3d at 183. Furthermore, the Court is not bound “to accept as true a legal conclusion couched

as a factual allegation.” Papasan v. Allian, 478 U.S. 265, 286 (1986).

       In Phillips v. County of Allegheny, 515 F.3d 224 (3d Cir. 2008), the Third Circuit addressed

how the standard for motions to dismiss under Federal Rule of Civil Procedure 12(b)(6) has been

affected by the Supreme Court’s decision in Bell Atlantic v. Twombly, 515 F.3d at 230-35. The

following rules are gleaned from the lengthy discussion in Phillips: The rule remains that Rule 8

“requires only a short and plain statement of the claim showing that the pleader is entitled to relief,

in order to give the defendant fair notice of what the ... claim is and the grounds upon which it

rests, and that this standard does not require detailed factual allegations.” Phillips, 515 F.3d at 231

(internal quotations and citations omitted). Furthermore, “the facts alleged must be taken as true

and a complaint may not be dismissed merely because it appears unlikely that the plaintiff can

prove those facts or will ultimately prevail on the merits.” Id. (citations omitted).



                                                  3
          Case 2:19-cv-00963-CB Document 20 Filed 12/03/19 Page 4 of 15




       Two new concepts are taken from Twombly: First, “[w]hile a complaint attacked by a Rule

12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff's [Rule 8]

obligation to provide the 'grounds' of his 'entitle[ment] to relief' requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Twombly,

127 S.Ct. at 1964-65 (alteration in original) (internal citations omitted). That is, a complaint's

“[f]actual allegations must be enough to raise a right to relief above the speculative level.” Id. at

1965 & n. 3; See Phillips, 515 F.3d at 231. Second, the Supreme Court disavowed certain language

previously used, which required district courts to ensure that the plaintiff could allege “no set of

facts” to maintain a claim. See Twombly, 127 S. Ct. at 1968-69 (“[t]his phrase is best forgotten as

an incomplete, negative gloss on an accepted pleading standard: once a claim has been stated

adequately, it may be supported by showing any set of facts consistent with the allegations in the

complaint.”); Phillips, 515 F.3d at 231.

       Based on Twombly, the Third Circuit “understand[s] the Court to instruct that a situation

may arise where, at some point, the factual detail in a complaint is so undeveloped that it does not

provide a defendant the type of notice of claim which is contemplated by Rule 8.” Phillips, 515

F.3d at 232. “Put another way, in light of Twombly, Rule 8(a)(2) requires a ‘showing’ rather than

a blanket assertion of an entitlement to relief.” Id. Furthermore, the standard announced in

Twombly requires that a plaintiff alleges facts so as to show his claim as “plausible.” See Phillips,

515 F.3d at 234 (“The Court explained that a plaintiff must ‘nudge [his or her] claims across the

line from conceivable to plausible’ in order to survive a motion to dismiss.” (citing Twombly, 127

S.Ct. at 1974)).

       In evaluating whether a plaintiff has met the pleading burden in order to survive a motion

to dismiss, the Court should conduct a two part analysis. Fowler v. UPMC Shadyside, 578 F.3d



                                                 4
          Case 2:19-cv-00963-CB Document 20 Filed 12/03/19 Page 5 of 15




203, 210-211 (3d Cir. Pa. 2009). First, the Court must separate the factual allegations and the legal

allegations contained in the complaint. The Court "must accept all of the complaints well-pleaded

facts as true, but may disregard any legal conclusions." Id. Second, the Court "must then

determine whether the facts alleged in the complaint are sufficient to show that the plaintiff has a

plausible claim for relief.'" Id. at 211 (citing Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)). If the

well-plead facts only permit the Court to infer the "mere possibility of misconduct, [then] the

complaint has alleged—but has not 'show[n]'— that the pleader is entitled to relief." Iqbal, 556

U.S. at 679 (citing Fed.R.Civ.P. 8(a)(2)). When a complaint has not shown the existence of a

plausible claim, Plaintiff is not entitled to relief and the claim must be dismissed. Id. at 668-670.

       In addition to the complaint, the Court may consider matters of public record and other

matters of which a court may take judicial notice, such as court orders and exhibits attached to the

complaint when adjudicating a motion to dismiss under Rule 12(b)(6). Oshiver v. Tevin, Fishbein,

Sedran & Berman, 38 F. 3d 1380, 1385 n.2 (3d Cir. 1994). Further, the Court of Appeals in Spruill

v. Gillis, 372 F. 3d 218, 223 (3d. Cir. 2004), held that a “defendant may submit an indisputably

authentic document to the court to be considered on a motion to dismiss.”

       III.    ARGUMENT

               a. Plaintiff fails to allege any basis for a property interest in his employment
                  to support a cause of action for a Violation of his Fourteenth Amendment
                  Due Process rights.1



1       The Defendants are proceeding under the reasonable interpretation that Plaintiff’s claim is
for Procedural Due Process under the Fourteenth Amendment as he does not have a fundamental
right to public employment and therefore no claim for a Substantive Due Process violation. See
McCarthy v. Darman, 2009 U.S. Dist. LEXIS 53747, *11-12 (E.D.Pa. June 24, 2009) (discussing
the due process claims of a former Chief of Police of a Pennsylvania borough) (citing Hill v.
Borough of Kutztown. 455 F.3d 225, 235 n. 12 (3d Cir. 2006); Koltonuk v. Borough of Laureldale,
443 F. Supp. 2d 685, 692 n. 4 (E.D. Pa. 2006)).


                                                  5
           Case 2:19-cv-00963-CB Document 20 Filed 12/03/19 Page 6 of 15




         To establish a Procedural Due Process Violation claim, the plaintiff must prove that: (1) he

was deprived of an individual interest that is encompassed within the Fourteenth Amendment’s

protection of life, liberty and property, and (2) the procedures available to him did not provide due

process of law. McCarthy v. Darman, 2009 U.S. Dist. LEXIS 53747, *12 (E.D.Pa. June 24, 2009)

(citing Hill v. Borough of Kutztown. 455 F.3d 225, 233-34 (3d Cir. 2006)).

                        i. Plaintiff was not employed pursuant to the Borough Code and
                           therefore had no property interest.

         Plaintiff alleges that he was hired as Chief of Police after a round of interviews with

Borough Council members. Cmplt., ¶ 17. Plaintiff does not allege that he was hired pursuant to a

the civil service process provided for in Pennsylvania’s Borough Code. A Borough may lawfully

hire a chief of police independent of the Borough Code and its civil service provisions. See Romutis

v. Borough of Ellwood City, Docket No. 10999 of 2015, C.A., Order and Opinion on Motion for

Summary Judgment, p. 11 (C.P. Aug. 27, 2018), attached as Exhibit “B” (citing 8 Pa.C.S.A. §

1184; Norristown Fraternal Order of Police, Lodge 31 by Santangelo v. Borough of Norristown,

662 A.2d 1151, 1154 (Pa. Cmwlth. 1995)). In Romutis, the former chief of police of the defendant

borough filed a complaint alleging that his termination without a due process hearing violated the

Borough Code. Id. at p. 4. The court determined that, because the chief of police was not appointed

pursuant to the civil service provisions with the Borough Code, his termination was not within the

purview of the borough’s civil service commission. In that the Borough Code conferred no

property right with regard to the chief’s employment, no due process hearing was required. Id., at

p. 12.

         Similarly, in the matter at hand, Plaintiff was not hired pursuant to the competitive civil

service process under the Borough Code. Thus, Plaintiff has no property right in the position of




                                                  6
          Case 2:19-cv-00963-CB Document 20 Filed 12/03/19 Page 7 of 15




chief of police, and the Borough was also not required to provide him with a pre or post-deprivation

hearing. Accordingly, it is manifest that no Fourteenth Amendment violation occurred, and Count

I should be dismissed.

                         ii. Even if Plaintiff had a property interest pursuant to the Borough
                             Code, he failed to exhaust his administrative remedies.

       Due process requires some kind of hearing appropriate under the circumstances prior to the

deprivation of a significant property interest. McCarthy, 2009 U.S. Dist. LEXIS 53747 at *13

(citing Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 542, 105 S. Ct. 1487 (1985)). There

are circumstances where a post-deprivation hearing will suffice. Id. The remedies available under

the Borough Code are sufficient to satisfy Loudermill requirements. Gaus v. Pocono Mt. Reg’l

Police Comm’n, 2017 U.S. Dist. LEXIS 182706, *32, 2017 WL 5070227 (M.D. Pa. Nov. 3, 2017).

       Under the Pennsylvania Borough Code, a chief of police can be appointed in a manner

different than other police officers. 8 Pa.C.S. §1184(d)(1). Once a chief is appointed, he is subject

to the subchapter. 8 Pa.C.S. §1184(d)(2). For these provisions to apply, the chief of police must

then not be considered an at-will employee. See Braun v. Borough of Millersburg, 44 A.3d 1213,

1216 (Pa. Cmwlth. 2012) (the Commonwealth Court did not decide the issue of exhaustion of

administrative remedies in this opinion). Under this subchapter, police officers employed by

Boroughs are protected by 8 Pa.C.S. §1190(a), which sets forth six grounds for which a police

officer may be terminated by a municipality. Additionally, the subchapter provides for an

administrative proceeding for an individual terminated under the subchapter. See 8 Pa.C.S. §1191.

It is not until after the administrative hearing, that an individual may appeal to the court of common

pleas. 8 Pa.C.S. §1191(c).




                                                  7
          Case 2:19-cv-00963-CB Document 20 Filed 12/03/19 Page 8 of 15




       The Commonwealth Court has held that the list of reasons for terminating an employee

enumerated in 8 Pa.C.S. § 1109(a) is not exclusive, and termination may be supported by other

reasons as well. Iorio v. Borough of Carnegie, 487 A.2d 53, 54 (Pa. Cmwlth. 1985). If an individual

protected under this chapter is removed for a reason other than the six reasons set forth in §1109(a),

the proper procedure is still to appeal to the Civil Service Commission of that Borough. Iorio, 487

A.2d at 54. The aggrieved employee must request a hearing pursuant to the Borough Code or with

the Civil Service Commission of that Borough if a hearing is not automatically scheduled in order

to exhaust his administrative remedies. Id. at 55. Further, a statement of charges is not required to

trigger the requirement to exhaust administrative remedies. Id.

       Plaintiff alleges that he had a property interest in his employment with Mount Pleasant and

that Pennsylvania law requires a showing of just cause and a hearing. Cmplt., ¶¶ 57 – 59. If Plaintiff

has a property interest in his employment with Mount Pleasant Borough through the Borough

Code, he then must avail himself of the available administrative remedies prior to filing a

complaint with a court. Plaintiff fails to allege that he requested any kind of hearing regarding his

termination or exhausted his administrative remedies. Accordingly, Count I must be dismissed.2

               b. Plaintiff fails to allege a violation of his Fourteenth Amendment liberty
                  interest in reputation.




2      For the same reasons, Count Five should be dismissed. Additionally, the Borough Code
cannot form a basis for a wrongful termination claim. Erb v. Borough of Catawissa, 2009 U.S.
Dist. LEXIS 90342, *24 (M.D. Pa. Sept. 30, 2009). Additionally, the Borough Code provides for
an administrative remedy that may be eventually appealed to a court of common pleas, but does
not specifically provide for a separate civil cause of action within the applicable Code section. See
8 Pa.C.S.A. 1170, et seq. For the reasons set forth above, Plaintiff has failed to exhaust his
administrative remedies available under the Borough Code. Therefore, Count Five of the
Complaint should be dismissed.



                                                  8
          Case 2:19-cv-00963-CB Document 20 Filed 12/03/19 Page 9 of 15




       Defamation alone is insufficient to state a claim for relief under 42 U.S.C. § 1983 and the

Fourteenth Amendment. Good v. City of Sunbury, 352 Fed. Appx. 688, 690 (3d Cir. 2009) (citing

Paul v. Davis, 424 U.S. 693, 694, 96 S. Ct. 1155 (1976)). Reputation alone is not a protected

interest under the Due Process Clause. Good, 352 Fed. Appx. at 690-91 (citing Dee v. Borough of

Dunmore, 549 F.3d 225, 233-34 (3d Cir. 2008)); Kelly v. Borough of Sayreville, 107 F.3d 1073,

1077 (3d Cir. 1997). To establish a deprivation of a liberty interest in reputation, a plaintiff must

show a stigma to his or her reputation plus deprivation of some additional right or interest, known

as the “stigma-plus” test. Good, 352 Fed. Appx. at 691. The court has previously “found a

sufficient tangible “plus” when the claimed harm was an injury to a right “created and defined by

state statutory law and the [relevant collective bargaining agreement]”, a deprivation of the liberty

to pursue a calling or occupation an injury to a plaintiff’s reputation while in the exercise of her

constitutional right to free speech, or a constructive discharge and consequence damage to

plaintiff’s ‘ability to earn a living.’” Id. at 691-92 (internal citations omitted). However, the “plus”

is too ethereal when the harm claimed was a possible loss of future employment opportunities, the

temporary removal from customary duties, the denial of promotion and transfer to a lower

supervisory position, and even financial harm. Id. “ In the public-employment context, the

employer must have ‘create[d] and disseminate[d] a false and defamatory impression about the

employee in connection with his termination in order for a plaintiff to satisfy the test.’” Paterno v.

Pa. State Univ., 688 Fed. Appx. 128, 131 (3d Cir. 2017) (citing Hill v. Borough of Kutztown, 455

F.3d 225, 236 (3d Cir. 2006)).

       In the matter at hand, Plaintiff makes a number of conclusory allegations claiming a

violation of his Fourteenth Amendment right to a liberty interest in reputation, but he fails to allege

any facts to support this claim. Amd. Cmplt., ¶¶ 63 – 68. The only factual allegation regarding



                                                   9
         Case 2:19-cv-00963-CB Document 20 Filed 12/03/19 Page 10 of 15




statements made by any Mount Pleasant officials is one statement by Councilwoman Stevenson

that she voted to dismiss Plaintiff “because a long string of things.” Amd. Cmplt., ¶ 50. This

allegation is insufficient to support a cause of action for a violation of a liberty interest in

reputation. Plaintiff does not allege any specific damage to his reputation or any comment or

statement that would actually result in harm. For the reasons set forth above, Plaintiff has failed to

allege facts sufficient to establish that he possessed a property interest in the position of chief of

police. Plaintiff also fails to allege a stigma to his reputation or any concrete facts of damage to

his reputation. Accordingly, Count Two of the Amended Complaint should be dismissed.

               c. Plaintiff fails to allege a cause of action under the Pennsylvania
                  Whistleblower Law.

       Under the Pennsylvania Whistleblower Law, an employer is prohibited from discharging,

threatening or otherwise discriminating or retaliating against an employee in retaliation for the

employee’s intention to make or past act of making a good faith report, verbally or in writing, to

the employer or appropriate authority of an instance of wrongdoing or waste by a public body or

another employee or when the employee is requested by an appropriate authority to participate in

an investigation, hearing or inquiry held by an appropriate authority or in a court action. 43 Pa.

C.S. §1423. Wrongdoing is defined in the statute as more than a mere technical or minimal

violation of federal or state laws or regulations. 43 Pa. C.S. §1422. Waste is defined as an

employer’s conduct or omissions which result in substantial abuse, misuse, destruction or loss of

funds or resources belonging to or derived from the Commonwealth or political subdivision

sources. 43 P.S. §1422.

       An employee must establish that he made a verbal or written report of wrongdoing or waste

to his superior or another agent of the employer and that he was fired due to the report. Bailets v.




                                                 10
         Case 2:19-cv-00963-CB Document 20 Filed 12/03/19 Page 11 of 15




Pa. Tpk. Comm’n, 633 Pa. 1, *14 (2015). The plaintiff must put forth evidence of a connection

between the report of wrongdoing and the allegedly retaliatory acts. Kimes v. Univ. of Scranton,

126 F. Supp. 3d 477, 504 (M.D. Pa. Aug. 25, 2015) (citing O’Rourke v. Dep’t of Corrections, 566

Pa. 161, 171, 778 A. 2d 1194 (2001) (internal citations omitted)).

        In Hartman, an employee brought an action for violation of Pennsylvania’s Whistleblower

Statute claiming she was terminated from Allegheny General Hospital (“AGH”) for reporting

improper double billing to Medicare. United States ex rel. Hartman v. Allegheny Gen. Hosp., 2005

U.S. Dist. LEXIS 18321, *1-2 (W.D.Pa. Aug. 26, 2005). AGH was aware of the double billing

issue and asked plaintiff to participate in meetings in the summer of 2001 and again in 2002. Id.

at *4. AGH was attempting to identify the source of the problem and resolve the issue. Id. The

plaintiff was terminated in April 2002 after it was discovered that she deleted references to a

backlog of cardiology charges after returning from vacation. Id. at *5.

        Summary judgment was granted for the defendant AGH for several reasons. Id. at *18.

First, the plaintiff could not establish that she discovered the wrongdoing. Id. at *12 – 13. Second,

the wrongdoing was likely seen as a technical or minimal violation. Id. Third, plaintiff failed to

establish that she reported or was about to report the billing problem, but merely attended meetings

about the problem. Id.

        In the matter at hand, Plaintiff alleges that he was terminated after making good faith

reports of waste and wrongdoing to Borough officials. Amd. Cmplt., ¶ 71. However, Plaintiff fails

to allege that he was terminated because of his alleged good faith reports of waste and wrongdoing.

First, Plaintiff fails to allege a report of waste or wrongdoing. Plaintiff alleges that he was directed

to investigate deposit of duplicate paychecks in 2016, that he was chastised for deferring the

investigation to the State Police. In this, Plaintiff does not allege he discovered or reported any



                                                  11
         Case 2:19-cv-00963-CB Document 20 Filed 12/03/19 Page 12 of 15




waste or wrongdoing. He also alleges that he received a phone call from two Council members

questioning him if he was doing the right thing by arresting an individual for a drunk driving

charge. None of these actions constitute waste or wrongdoing by the Defendant. In his allegations

of waste or wrongdoing at paragraph 29 of the Amended Complaint, Plaintiff fails to allege what

statute the Borough violated. Arresting individuals for committing crimes is part of Plaintiff’s job

duties, and it is part of the duties of a municipality’s governing body to oversee the manner in

which the police power of their local government is being utilized. Mere inquiry into the particulars

of an arrest or even criticism of a police investigation are not evidence of wrongdoing.

       Plaintiff fails to allege any causal element linking his alleged reports of “waste and

wrongdoing” with the Council vote to terminate his employment. Plaintiff does not allege the

Borough Council made any threats before, contemporaneously with, or shortly after any of his

alleged reports. Plaintiff fails to allege the dates of any of these alleged reports either so as to

justify any inference of retaliation on the basis of proximity of time. Plaintiff does not allege that

he was disciplined or that the terms or conditions of his employment were negatively impacted

between the date of the arrest and his ultimate termination. Therefore, Count Three o f the

Amended Complaint should be dismissed.

               d. Plaintiff fails to allege a cause of action for retaliation under
                  Pennsylvania’s Whistleblower law.

       Further, two elements are required to establish a retaliatory termination in violation of the

Whistleblower Act: (1) wrongdoing; and (2) a causal connection between the report of wrongdoing

and the dismissal. Golaschevsky v. Dep’t of Environmental Prot., 554 Pa. 157, *163 (1998). A

plaintiff must establish that the report of wrongdoing led to the plaintiff’s dismissal, such as a

specific direction or information received not to file a report or there would be adverse




                                                 12
         Case 2:19-cv-00963-CB Document 20 Filed 12/03/19 Page 13 of 15




consequences because the report was filed. Golaschevsky, 554 Pa. at 163 (citing Gray v. Hafer,

168 Pa. Cmwlth. 613, 651 A. 2d 221 (Pa. Cmwlth. 1994)). The plaintiff must establish some

concrete facts to connect the report to the termination. Id. The Supreme Court stated that

conclusory allegations of changes in treatment following a report is insufficient to establish a

causal connection between a report and a termination. Id.

       In a case similar to the matter at hand, a plaintiff filed a complaint asserting his termination

was in violation of the Whistleblower Act, believing the employer had terminated him in retaliation

for repeated reports of violations on construction sites. Cavicchia v. Phila. Housing Auth., 2003

U.S. Dist. LEXIS 20311, 2003 WL 22595210 (E.D. Pa. Nov. 7, 2003) aff’d at 137 Fed. Appx. 495

(3d Cir. 2005). The plaintiff made a series of reports from February 2000 to October 2002

regarding violations by contractors and subcontractors on various construction projects.

Cavicchia, 2003 U.S. Dist. LEXIS *4-11. Plaintiff was terminated on November 27, 2002 due to

his failure to appear for work for five or more days after several months of attendance issues. Id.

at *12-15. The plaintiff admitted that he was never reprimanded or disciplined during the period

in which he made his reports, but that he merely believed he was “a fly in the ointment.” Id. at

*46-47. It was held that these facts failed to establish a causal connection between the report and

plaintiff’s termination. See also, e.g. Evans v. Thomas Jefferson Univ., 81 A. 3d 1062 (Pa. Cmwlth.

2014) (finding that plaintiff could not establish a causal connection between report made in March

or April of 2010 and termination in November 2010 for rude and discourteous behavior); Cindrich

v. Fisher, 178 A. 3d 974 (Pa. Cmwlth. 2017) (holding that plaintiff failed to establish a causal

connection between her report and termination two years later); Mosley v. City of Pittsburgh Pub.

Sch. Dist., 702 F.Supp. 2d 561, 587-588 (W.D. Pa. 2010) (holding that five months between the

report and termination was not sufficiently close in proximity to infer a causal connection);



                                                 13
         Case 2:19-cv-00963-CB Document 20 Filed 12/03/19 Page 14 of 15




Golaschevsky, 554 Pa. 157 (four months was not sufficient to infer a causal connection); Gray,

651 A. 2d 221 (four months between the report and termination insufficient to infer a causal

connection).

       Here, Plaintiff makes an attempt to link his alleged arrest of a citizen for driving under the

influence to his termination and create an inference of retaliation. First and foremost, arresting an

individual for driving under the influence is not a report of waste or wrongdoing. Second, a request

to reconsider whether pursuit of a criminal prosecution is appropriate is not waste or wrongdoing

under the Whistleblower Law. Third, Plaintiff does not allege that he was ever threatened or

ordered not to do something in relation to the arrest. Fourth, Plaintiff does not allege that he

reported any alleged waste or wrongdoing related to this arrest to anyone.

       In his Amended Complaint, Plaintiff goes so far as to make the conclusory allegation that

he believes someone took additional steps to prevent him from being notified about hearings

related to this arrest. Amd. Cmplt., ¶ 46. Plaintiff makes no factual averments to support this

allegation, not even an allegation that he in fact did not receive any of the notices.

       Most importantly, Plaintiff’s allegations are directly contradicted by the affidavit of

probable cause for the alleged arrest. See Affidavit of Probable Cause, attached as Exhibit “A”.

First, the affidavit states that Plaintiff did receive calls from two borough officials who had been

contacted by the criminal defendant, but it also states expressly that the Officials did not attempt

to change the outcome of the case. See Affidavit of Probable Cause, p. 2. Second, Plaintiff did not

even file the criminal charges until September 24, 2018. See Affidavit of Probable Cause. Plaintiff

does not allege that any threats regarding his employment were made in relation to his arrest for

the DUI. Accordingly, Plaintiff fails to set forth a valid claim for violation of his rights under

Pennsylvania’s Whistleblower Law and Count Three should be dismissed.



                                                 14
            Case 2:19-cv-00963-CB Document 20 Filed 12/03/19 Page 15 of 15




                 e. Plaintiff fails to set forth a claim for a violation of the Pennsylvania Wage
                    Payment and Collection law.

        The Pennsylvania Wage Payment and Collection Law (“PWPCL”) requires that terminated

employees be paid any wages or compensation earned at the next regular payday. 43 P.S. § 260.5.

The law provides protection to employees in the event an employer breaches a contractual

obligation to pay wages, but does not create a right of compensation. Allende v. Winter Fruit

Distributors, Inc., 709 F. Supp. 597, 599 (E.D. Pa. 1989) (citing Sendi v. NCR Comten, Inc., 619

F. Supp. 1577 (E.D. Pa. 1985)). It only applies to back wages already earned. Allende, 709 F. Supp.

at 599 (citing Weingrad v. Fischer & Porter Company, 47 Pa. D. & C. 2d 244 (C.P. Bucks County

1968)). A claim does not exist under the PWPCL for wages not yet earned or after a termination

date. Id.

        In the matter at hand, Plaintiff does not make a single factual allegation that he was not

paid for wages earned prior to his termination. Plaintiff cannot maintain a claim under the PWPCL

for wages unearned at the time of his terminate merely because he would have been scheduled to

work had he not been terminated. Accordingly, Count IV of the Complaint should be dismissed.

                                              Respectfully submitted,

                                              MARSHALL DENNEHEY
                                              WARNER COLEMAN & GOGGIN

                                         BY: s/ Allison N. Genard
                                            SCOTT G. DUNLOP, ESQ. / PA ID #41638
                                            ALLISON N. GENARD, ESQ. / PA ID #311253
                                            Union Trust Building, Suite 700
                                            501 Grant Street
                                            Pittsburgh, PA 15219
                                            412-803-1140 phone / 412-803-1188 fax
                                            sgdunlop@mdwcg.com
                                            angenard@mdwcg.com
                                            Counsel for Defendant
LEGAL/126412333.v1                          BOROUGH OF MOUNT PLEASANT



                                                15
